Name: Council Decision 2013/368/CFSP of 9Ã July 2013 amending Decision 2012/392/CFSP on the European Union CSDP Mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: European construction;  EU finance;  budget;  politics and public safety;  Africa
 Date Published: 2013-07-10

 10.7.2013 EN Official Journal of the European Union L 189/13 COUNCIL DECISION 2013/368/CFSP of 9 July 2013 amending Decision 2012/392/CFSP on the European Union CSDP Mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) which expires on 15 July 2014. (2) The current financial reference amount covers the period until 15 July 2013. (3) Decision 2012/392/CFSP should therefore be amended to include a financial reference amount intended to cover the period until 31 October 2013. (4) The mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 In Article 13 of Decision 2012/392/CFSP, paragraph 1 is replaced by the following: §1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Niger until 31 October 2013 shall be EUR 8 700 000. The financial reference amount for the subsequent period shall be decided by the Council §. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 9 July 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 187, 17.7.2012, p. 48.